      Case 1:18-cv-03432-JMC Document 1 Filed 11/07/18 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                            NORTHERN DIVISION

SUNNY ISLES CAPITAL, LLC
8911 Collins Avenue
Apt 1603
Sunny Isles Beach, Florida 33160

       Plaintiff
v.

CLIC TECHNOLOGY, INC.                                      Case No.:
20020 W. Dixie Highway
Suite 1202
Aventura, Florida 33180

Serve on Resident Agent:
INCORP SERVICES, INC.
3773 Howard Hughes Parkway
Suite 500S
Las Vegas, Nevada 89169

       Defendant


                                     COMPLAINT

       Plaintiff, Sunny Isles Capital, LLC, (“SUNNY ISLES”), by and though its counsel,

Matheau J. W. Stout, Esq. files this Complaint against CLIC Technology, Inc. (“CLCI”),

and alleges:

       1.      This action is instituted pursuant to 15 U.S.C § 77c(a)10 (Section 3(a)(10)

of the Securities Act of 1933, hereinafter “Section 3(a)(10)”) for the issuance of common

stock in exchange for other securities of the same public company owned by the Plaintiff.

       2.      This Court has jurisdiction over the parties hereto based on the Federal

Statute.

       3.      Venue is proper in the Northern District.
      Case 1:18-cv-03432-JMC Document 1 Filed 11/07/18 Page 2 of 4



       4.      Defendant, CLCI is a publicly traded corporation, domiciled in Nevada and

headquartered in Florida, and conducting business in Maryland, which has the ability to

issue securities under Section 3(a)(10).        (Defendant was previously known as

Fundthatcompany and its trading symbol was previously FNTT prior to a name and symbol

change approved by FINRA on July 31, 2018).

       5.      Plaintiff owns 7,525,000 shares of CLCI common stock. Plaintiff originally

purchased such 7,525,000 shares of CLCI common stock on May 4, 2018 from five non-

affiliate CLCI shareholders who purchased their shares from CLCI pursuant to an effective

S-1 registration statement filed by the Company under the Securities Act of 1933 and which

was declared effective on November 4, 2016 (the “S-1 Shares”) The S-1 Shares have an

uncertain market value that depends upon the Company’s fluctuating trading prices on

OTCMarkets.com, as limited by the fact that the Company only recently became DTC

eligible, and has virtually no trading volume in its common stock, but is not less than

$100,000 (the “Claim Amount”).

       6.      Defendant’s transfer agent, Mountain Share Transfer, transferred the S-1

Shares into the Plaintiff’s name, and also agreed to the removal of the restricted legend on

the Section S-1 Shares, relying on a legal opinion provided by Defendant’s securities

counsel, Jonathan D. Leinwand, Esq., dated September 12, 2018 (the “September 12, 2018

Legal Opinion”). The September 12, 2018 Legal Opinion, and the supporting documents

cited therein which detail the origin and history of the S-1 Shares, are attached hereto as

Exhibit A.

       7.      Beginning on September 12, 2018 and continuing through October 11,

2018, Plaintiff attempted to deposit the S-1 Shares electronically with various stockbrokers
       Case 1:18-cv-03432-JMC Document 1 Filed 11/07/18 Page 3 of 4



in order to sell the S-1 Shares into the public market, but despite acknowledging the Legal

Opinion and the supporting documents thereto, such stockbrokers refused to accept the

deposit of the S-1 Shares without a “federal court order”, rendering the S-1 Shares

essentially worthless to the Plaintiff.

        8.      Because the S-1 Shares are already issued to Plaintiff without restricted

legend, and yet cannot be deposited into Plaintiff’s brokerage account and sold into the

public market, the S-1 Shares are effectively nothing more than a claim against Defendant

(“Claim”), such that Plaintiff has suffered a considerable loss which can only be remedied

under Section 3(a)(10), which necessitates this present action.

        9.      On October 11, 2018 the parties entered into a Settlement Agreement

pursuant to Section 3(a)10, a copy of which attached hereto as Exhibit B, under which

Defendant affirmed the origin and history of the S-1 Shares and recognized the validity of

SUNNY ISLES’S CLAIM against Defendant. Among other things, Exhibit B sets

Maryland as the Venue for any action related thereto.

        10.     Because the Plaintiff’s stockbroker will not allow SUNNY ISLES to deposit

CLCI stock into its brokerage account without a federal court order recognizing an

exemption from registration under the Securities Act of 1933, it is impossible for SUNNY

ISLES to recoup its losses without relief under Section 3(a)(10).

        11.     CLCI’s public securities filings detail its inability to repay SUNNY ISLES

using cash, and SUNNY ISLES seeks a settlement pursuant to Section 3(a)(10) of the

Securities Act of 1933 whereby CLCI would obtain the requested federal court order

allowing CLCI to issue shares of its publicly traded common stock as payment for the

settlement of SUNNY ISLES’s CLAIM under Section 3(a)(10).
      Case 1:18-cv-03432-JMC Document 1 Filed 11/07/18 Page 4 of 4



       12.     Section 3(a)(10) requires that a hearing be conducted as to the fairness of

the terms and conditions of the exchange of claims for securities.



       WHEREFORE, Plaintiff requests this Honorable Court schedule a hearing to

determine the fairness of the proposed settlement and for such other and further relief as is

deemed appropriate.

                                                      Respectfully submitted,


                                                      ________/s/________________
                                                      /s/ Matheau J. W. Stout
                                                      Matheau J. W. Stout (28054)
                                                      400 E. Pratt Street, 8th Floor
                                                      Baltimore, Maryland 21202
                                                      (410) 429-7076 Tel
                                                      (888) 907-1740 Fax

                                                      Attorney for Plaintiff
